Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
The request filed on 10/26/2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/700538 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 1-39, 41, 43, 45-46, 50-51 have been cancelled.
Claims 40, 42, 44, 47-49, and 52-61 are pending.
Claims 48-49 and 53-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 40, 42, 44, 47, 52 and 59-61, drawn to a method of treating patient with GD2 positive cancer comprising administering a preparation comprising anti-GD2 antibody (ch14.18/CHO elected and ch14.18/SP2.0 rejoinder) as a continuous 24 hour intravenous infusion, are examined on merits. 

Applicant’s amendment to claims:
The recitation of previously presented claims 41, 50 and 51 have been incorporated into base claim 40.  Claims 41, 50 and 51 have been cancelled.  Claim 43, reciting the side effect of pain induce by GD2, has been cancelled.

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 9/17/2020, 10/26/2020 and 12/22/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Rejection Maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

Over patents:

1.	Claims 40, 42, 44, 47, 52 and 59-61 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 17-35 of US Patent 9,777,068. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of treating GD2 expressing tumor including neuroblastoma comprising intravenous infusion of anti-GD2 antibody including ch14.18 at 24hour/day as the same dose at 10-20mg/m2.

2.	Claims 40, 42, 44, 47, 52 and 59-61 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-15 of us patent No. 9,840,566.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method 

3.	Claims 40, 42, 44, 47, 52 and 59-61 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-21 of us patent No. 10,294,305.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of treating GD2 expressing neuroblastoma comprising intravenous infusion of anti-GD2 antibody including ch14.18 at 24hour/day as the same dose at 10-20 mg/m2.



Over applications:
1.	Claims 40, 42, 44, 47, 52 and 59-61 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 28-47 of co-pending us application No. 15/824055 that is continuation of US patent 9,840,566 above.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of treating GD2 expressing tumor including neuroblastoma comprising intravenous infusion of anti-GD2 antibody including ch14.18 at 24hour/day at the same dose at 1-20 mg/m2/day with IL-2.


2.	Claims 40, 42, 44, 47, 52 and 59-61 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-16 of co-pending us application No. 16/375022 that is a continuation of US patent 10,294,305 above.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of treating GD2 expressing tumor comprising intravenous infusion of anti-GD2 antibody including ch14.18 at 24hour/day as the same dose at 10-20 mg/m2 and treatment schedules.



Rejection Maintained and Response to Arguments

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquires set forth in Graham V. john Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 25 U.S. 103 (a) are summarized as follows:

	1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or obviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 40, 42, 44, 47, and 60-61 remain and are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Murray et al (J Clin Oncl 12:184-193, 1994, #C27 of IDS dated 3/28/2018), in view of Yu et al (N. Eng J Med 363:1324-34, 2010, #C42 of IDS dated 3/28/2018) as set forth in the last injection:
continuous intravenous infusion anti-GD2 antibody 14G2a (murine anti-GD2 antibody) to the patient over 24 hours/day for 5 day (abstract, page 185 right col in particular). Murray et al teach that the dose used for such treatment is 10 mg/m2/day for 5 days, the total dose is 50 mg/m2 (page 186, right col), which meet the dose limitation set forth in claim 40 as amended.  Murray et al teach that the pediatric patients has less severe in toxicity including pain in the 24 infusion of the antibody (abstract).  Thus, Murray et al disclose the same method using the same material anti-GD2 antibody for treating the same patient, GD2 positive cancer (neuroblastoma) with the same method steps 24 hour infusion and the same schedule/dose. 
Murray et al do not teach that the antibody ch14.18 and the antibody administered in combination with IL-2 or GM-CSF and/or isotretinoin.
Yu et al teach a method of treating GD2 expressing neuroblastoma comprising administering anti-GD2 antibody Ch14.18, in combination with GM-CSF or IL-2 and Isotretinoin (entire document).  Yu et al teach that immunotherapy with GD2 is based on ADCC that can be argument or further activated with GM-CSF or IL-2 (page 1332).  Yu et al teach further the combination therapy for treating neuroblastoma with Isotretinoin by adding antibody Ch14.18 and cytokine (IL-2 or GM-CSF) associated with overall survival among the patient (page 1333). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention was made to combine the methods to treat neuroblastoma with expected result.  One of ordinary skill in the art at the time the invention was made 

2.	Claims 40, 42, 44, 47, 52, and 59-61 remain and are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Murray et al (J Clin Oncl 12:184-193, 1994, 1994, #C27 of IDS dated 3/28/2018) in view of Ozkaynak et al (J Clin Oncol 18:4077-85, 2000, #C31 of IDS dated 3/28/2018) as set forth in the rejection:
The teaching of Murray et al is set forth above. Murray et al also teach toxicity from the prolonged infusion of 14G2a consisted of serve generalized pain… weakness etc. 
Murray does not teach treatment of such side effect and nor administering in combination with IL-2 or GM-CSF and further comprise administering an analgesic or morphine.
Ozkaynak et al teach a method of treating neuroblastoma with chimeric human/murine anti GD2 antibody ch14.18 in combination with GM-CSF (entire 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the methods to treat neuroblastoma with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated to apply the teaching of Ozkaynak to the teaching of Murray in order to increase the efficacy of the treatment for neuroblastoma because Ozkaynak et al have shown the GS-CSF could argument of effect of Ch14.18 antibody produced in any host such as CHO or SP2/0 cell and morphine could improve the quality and side effect of the antibody.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to do the treatment because Murray et al have shown a method of treating neuroblastoma with GD2 antibody effectively with long term 24 hour infusion.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results. 
Response to Applicant’s argument dated 10/26/2020:
	On page 5-13, applicant provides the same argument as page 8-14 of the remark dated 3/12/2020 as following:  
1.	Unexpected result: the claimed method unexpected causes less pain at great rate and reduces the need for analgesic administered.
a) Murray, Yu, and Ozkaynak teach severe pain and increasing pain in a continuous dosage. 
	Murray, Yu, and Ozkaynak all disclose that treatments with an anti-GD2 antibody cause severe pain as a main side effect.  Murry teaches infusion of the antibody 14G2a for both continuous infusion and in shorter period of time with side effect of pain occurred in all patients, who need morphine administrated. Yu discloses antibody to GD2 with the same side effect, pain, in majority of the patient, expect that continue dose will increase pain.  Ozkaynak report anti-GD2 antibody treating include severe neuropathic pain. While the instant claims recite a method of treatment with the same antibody continuous IV infusion for 24 hours.  

	b) unexpectedly, Applicant's claimed method causes less or reduced pain, at a faster rate, and reduces the need for analgesics. Applicant has shown that morphine treatment can be reduced and in some cases completely avoided. The attached 1.132 declaration at ¶ 9 provide following statement:
Unexpectedly, continuous infusion over 24 hours per day of an anti-GD2 antibody (chimeric monoclonal anti-GD2 antibody chl4.18 recombinantly produced in Chinese hamster ovary (CHO) cells, "APN311") causes less pain, reduces the need for pain reducers and the amount administered, and increases the likelihood of being able to be treated in an outpatient setting when compared to non-continuous infusion schedules. These benefits can enable a patient to lead a more normal life and help avoid potentially creating opioid addictions (Declaration at ¶ 9).

2) Teaching away and lack of motivation:
	
	All the references suggest providing more morphine over long period of time to reduce pain. Thus, the references teach away from the present invention. 
	The Office does not provide motivation to combine the reference to overcome the treating away above.  It is not obviously or routine experimentation to combine or replace an antibody solely on expectation of success. Murry teaches the pain increase over time when the antibody is continuously infused, thus there is no motivation to continuously use the treatment schedule. 
	The argument had been addressed in the previous Office action and reiterated below:
In response to point 1)-a), the present claims are directed to method of treating GD2 positive cancer comprising administering anti-GD2 antibody as a continuous intravenous infusion over 24 hours per day of antibody ch14.18 at certain doses.  Murry same treatment schedule (24h infusion with the same dose) with a murine anti-GD2 antibody 14G2a.  Yu and Oakaynak both use the same instant antibody (ch14.18/CHO or ch18.18/SP2/0) but different treatment schedule, short period of time. Thus, the references in combination teach each and every limitation of the claims.  Regarding remaining severe pain of Murry’s method, the instant claims are merely directed to treatment of GD2 expressing tumor, do not recite the claimed method having reduced pain or improved any side effect in the method. Thus, the references in combination teach the same method steps/schedules, the same materials and doses used, and the same patient populations, therefore meet all the limitation set forth in the claims.
In response to point 1-b), for unexpected result. MPEP 716.02(d) states: “
whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296(CCPA 1980). 
The evidence provided is not commensurate in scope with the claimed invention. The unexpected result is based on treatment presented with specific antibody with specific treatment schedule to reduce pain and pain kill usage , whereas the instant claims are merely drawn to a method of treating GD2 positive cancer with ch14.18 antibody with certain treatment schedule and dose which have no recitation or limitation for pain reduction. As such, a skilled artisan could not reasonably ascertain that the results as unexpected result could be applicable to the presently claimed method. 
In response to point 2), as addressed above the base claim and the dependent claims have no recitation of reducing pain, the references in combination have shown 
For the reasons above, the rejections are maintained currently.
Applicant could contact the examiner if there is any questions, issues of the rejection, prior arts used, and possible claim amendment in order to overcome the rejection.

Conclusion
No claim is allowed.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642